Case 2:19-cv-14174-RLR Document 151 Entered on FLSD Docket 04/27/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-CV-14174-ROSENBERG/MAYNARD


   RAYMOND KENDALL SMITH,
   M.D.,

        Plaintiff,

   v.

   FOREST RIVER, INC., et al.,

     Defendants.
   _____________________________/

                ORDER DENYING PLAINTIFF’S SIXTH MOTION FOR
        EXTENSION OF TIME AND GRANTING DEFENDANT’S MOTION TO STRIKE

           The matter comes before the Court upon Plaintiff’s Sixth Motion for Extension of Time to

  file a response to Defendant’s Motion for Summary Judgment and Defendant’s Motion to Strike

  the untimely response. Because the Court denies Plaintiff’s request for additional time, the Court

  sets forth below a detailed explanation for its decision.

           The Court entered a scheduling order in this case on July 30, 2019. In that scheduling

  order, the parties were on notice that the deadline to file dispositive motions was February 26,

  2020. As a result, Plaintiff had seven months’ notice to prepare for the workload that the

  dispositive motions in this case would generate.

           The case proceeded through discovery. At several points in time in the case, however,

  Plaintiff failed to meet deadlines. By way of example, the deadline for Plaintiff to file a response

  to Defendant’s motion to dismiss was July 22, 2019. Three days after the deadline, July 26, 2019,

  Plaintiff filed a motion for extension of time to respond to the motion. The Court granted the

                                                     1
Case 2:19-cv-14174-RLR Document 151 Entered on FLSD Docket 04/27/2020 Page 2 of 5



  motion and gave Plaintiff the extra time that Plaintiff requested—an extension running through

  August 1, 2019. Plaintiff did not file a response on August 1st. Instead, Plaintiff filed a motion

  for extension of time on August 2nd. The Court granted that request and, after the Court granted

  the request, Plaintiff filed an amended complaint.

         Defendant filed a new motion to dismiss. Plaintiff’s response to the new motion to dismiss

  was due on September 12, 2019. Plaintiff did not file a response, which prompted the Court to

  issue an order to show cause to Plaintiff. Plaintiff responded to the Court’s order to show cause

  by filing a response.

         On February 26, 2020, Defendant filed a motion for summary judgment. Defendant filed

  the motion for summary judgment on the deadline for dispositive motions—the deadline the Court

  set on July 30, 2019. The deadline for Plaintiff to file a response to the motion for summary

  judgment was March 11, 2020. Plaintiff filed a motion for extension of time. Plaintiff requested

  that the deadline for a response be extended to April 2nd. The Court denied that request, but did

  grant Plaintiff leave to file a response by March 20th. On March 17th, Plaintiff filed his second

  request for an extension of time. Plaintiff requested an extension running until March 27th. The

  Court granted that request. On March 27th, the day of the deadline, Plaintiff filed a third motion

  for extension of time. Although the Court previously denied Plaintiff’s request for an extension

  running through April 1st, Plaintiff again requested an extension running to April 1st. The Court

  granted the request.

         On April 1st, the day of the deadline, Plaintiff filed a fourth motion for extension of time.

  Plaintiff requested an extension running through April 6th. The Court granted Plaintiff’s request,

  but the Court cautioned Plaintiff that “[n]o further extensions will be granted.” DE 108. On April

  6th, the day of the deadline, Plaintiff filed a fifth motion for extension of time, and requested an
                                                   2
Case 2:19-cv-14174-RLR Document 151 Entered on FLSD Docket 04/27/2020 Page 3 of 5



  extension running through April 7th. Plaintiff’s fifth motion for extension of time was denied. DE

  112.

         Notwithstanding the Court’s denial, Plaintiff did not file a response to Defendant’s Motion

  for Summary Judgment on April 6th. Nor did Plaintiff file a response by April 7th, the day that

  Plaintiff stated his response would be ready. Ten days passed without Plaintiff filing a response,

  offering an explanation for his failure to file a response, or filing a sixth motion for extension of

  time. On the tenth day (April 16th), the Honorable Magistrate Judge Bruce E. Reinhart entered a

  Report and Recommendation on Defendant’s Motion for Summary Judgment. In the Report,

  Magistrate Reinhart recommended that Defendant’s statement of material facts be deemed

  admitted due to Plaintiff’s failure to file a response.

         Six more days passed, and on April 22nd Plaintiff settled this case at mediation with a

  different Defendant. The following day (April 23rd), Plaintiff filed a response to Defendant’s

  Motion for Summary Judgment. Plaintiff’s response was not accompanied by any motion for

  extension of time, and Defendant moved to strike the response as untimely. On April 26th,

  Plaintiff filed the sixth motion for extension of time before this Court.

         In his sixth motion for extension of time, Plaintiff’s counsel cites the reasons for delay as

  (1) problems with eye-strain reviewing the summary judgment record, (2) a busy trial schedule in

  March, (3) general stress arising from the COVID-19 pandemic, (4) staffing issues, and (5) time

  commitments associated with litigating discovery disputes in this case before a different

  Magistrate Judge. None of the foregoing, however, explains why Plaintiff did not file a response

  on April 7th—the date that Plaintiff represented would be sufficient in his fifth motion for

  additional time—nor does the foregoing explain why Plaintiff waited almost three weeks to file a

  motion for extension of time with an untimely response. Plaintiff’s explanation for his three-week
                                                     3
Case 2:19-cv-14174-RLR Document 151 Entered on FLSD Docket 04/27/2020 Page 4 of 5



  delay is that he expected the Court to issue an order to show cause and, since no order to show

  cause was entered, Plaintiff did not file his response. That explanation is not satisfactory.

         Plaintiff was granted lenient extensions of time throughout this litigation. Ultimately,

  however, Plaintiff was warned that no further extensions of time would be granted. Not only did

  Plaintiff disregard that warning, Plaintiff waited almost three weeks after the Court’s final deadline

  to address his lack of a response. Additionally, Plaintiff waited until after this Court expended

  judicial resources in the form of a Report and Recommendation (on his failure to file a response)

  before filing his response, despite the fact that the Court waited to issue the Report until ten days

  after the date Plaintiff said his response would be ready. This is not excusable neglect. As

  explained by the Eleventh Circuit Court of Appeals:

         In the courts, there is room for only so much lenity. The district court must consider
         the equities not only to plaintiff and his counsel, but also to the opposing parties
         and counsel, as well as to the public, including those persons affected by the court’s
         increasingly crowded docket. Counsel must take responsibility for the obligations
         to which he committed and get the work done by the deadline. . . . Deadlines are
         not meant to be aspirational; counsel must not treat the goodwill of the court as a
         sign that, as long as counsel tries to act, he has carte blanche permission to perform
         when he desires. A district court must be able to exercise its managerial power to
         maintain control over its docket.

  Young v. City of Palm Bay, Fla., 358 F.3d 859, 864 (11th Cir. 2004). In the case quoted above,

  plaintiff’s counsel was given four extensions of time to file a response to a motion for summary

  judgment. Id. The Court denied a fifth request for additional time, reminding the plaintiff that the

  court had already stated no further extensions of time would be granted. Id. Here, Plaintiff was

  given five extensions of time—more than those granted in Young. Moreover, requests for

  additional time may be denied when the request may have an impact on judicial proceedings, the

  request poses the risk of prejudice to a defendant, and when the reason for delay was in the control

  of the movant. See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395
                                                    4
Case 2:19-cv-14174-RLR Document 151 Entered on FLSD Docket 04/27/2020 Page 5 of 5



  (1993). All of these factors favor the denial of a sixth request for additional time. Plaintiff’s

  request will impact these proceedings. Due to Plaintiff’s delay, Judge Reinhart has already drafted

  a Report and Recommendation that analyzes Plaintiff’s lack of response, and trial is scheduled to

  begin in one month’s time.1 Defendant has been prejudiced insofar as, should the request be

  granted, Defendant’s Motion—filed in February—may not be ripe for review until May, mere

  weeks before trial. Finally, the reason for Plaintiff’s delay was in Plaintiff’s control. Plaintiff

  could have filed a response at least by the date Plaintiff said he would be prepared to do so—April

  7th—but in lieu of a response Plaintiff waited almost three weeks; Plaintiff waited until an adverse

  ruling issued from Magistrate Judge Reinhart. For all of the foregoing reasons, the Court exercises

  its discretion to deny Plaintiff’s sixth request for additional time and grants Defendant’s request to

  strike Plaintiff’s untimely response.

             Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiff’s Sixth Motion for

  Extension of Time [142] is DENIED and Defendant’s Motion to Strike [DE 140] is GRANTED.

             DONE and ORDERED in Chambers, West Palm Beach, Florida, this 27th day of April,

  2020.



                                                                    ___________________________
                                                                    ROBIN L. ROSENBERG
                                                                    UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record




  1
      Due to the current pandemic, a short continuance of trial may be necessary, should this case proceed to trial.
                                                               5
